ButleR, D. J.
First. Does the act of 1803, (of Pennsylvania,) require vessels to accept the first duly-qualified pilot who offers his services, and inflict the penalty of half pilotage for refusal ?
Second. What effect has the act of 1851 on the claim involved?
These are the only questions raised by counsel; and I will consider no other.
The twenty-first section of the act of 1803 authorizes the pilot who shall first offer himself, having the proper license, to take charge of the vessel. “The pilot who shall first offer himself to any inward-bound vessel shall be entitled to take charge thereof, provided his license shall authorize him to pilot a ship or vessel of such draught. ” The right thus conferred on the pilot necessarily imposes on the vessel a corresponding obligation to allow its exercise. The subsequent provision, inflicting a penalty for “refusal to accept a pilot, ” has reference to tins pilot, — the first duly qualified, offering his services,— whether on the vessel’s entrance of the bay, or at any subsequent time before passing “Reedy Island.” The language “if the master or commander shall refuse * * * to receive a pilot duly qualified,” clearly means if he shall refuse the pilot whom the statute has authorized, to perform the service. Such refusal brings him not only within the' spirit of -the statute, but also within the letter. He has, (in such case,) “refused to receive a pilot duly qualified. ” That he may have taken another is unimportant; the .fact remains that he has refused one, and the particular one on whom the right to perform the service is conferred by the statute.
*137The act of 1851 has no effect on the question under consideration, except to increase the penalty for such refusal. It contains no repealing clause, and its provisions are entirely consistent with so much of the statute of 1803 as imposes the obligation to accept the first duly-qualified pilot offering his services.
A decree must therefore be entered for the amount claimed.